Briefly, it is my opinion that First National Bank in Dallas v. Pierce,123 Tex. 186, 69 S.W.2d 756, is decisively against the contention of appellee as to Mrs. Elizabeth Scott. It was there held that the purpose of the new exception (subd. 29a) was not to restrict or abrogate the meaning of any preexisting provision (with particular reference to subd. 4) but to leave them all in full operation as before. West Texas Construction Co. v. Guaranty Bldg.  Loan Co. Galveston Court of Civil Appeals, 93 S.W.2d 774. The entire venue statute has been construed by the courts favorably to the rights of defendants, Fox v. Cone, 118 Tex. 212,13 S.W.2d 65; and strictly, and must be clearly established, Spinnler v. Armstrong, Tex. Civ. App. 63 S.W.2d 1071; and are not to be denied upon strained constructions thereof. Southwestern Surgical Co. v. Scarborough, Tex. Civ. App. 15 S.W.2d 65. This strict interpretation plainly excludes equitable situations, embracing "all those that may be directly or indirectly involved in order that full and complete relief may be accorded the complainant"; or the "avoidance of a multiplicity of suits"; and appellate decisions that have heretofore liberalized the word are now considered as overruled. No facts constituting a joint liability as to Mrs. Elizabeth Scott has been plead, even under Commonwealth Bank 
Trust Co. v. Heid Bros., 122 Tex. 56, 52 S.W.2d 74, 75, where a "necessary party" was defined to mean "one who is so vitally interested in the subject-matter of the litigation that a valid decree cannot be rendered without his presence as a party". Quaere: And, has not the Heid Bros. case been necessarily overruled by the more recent interpretation of the term in First Nat. Bank v. Pierce, supra? Plaintiff's suit against defendant, Winfield Scott, Jr., is simply for a divorce and the establishment of various money demands; and as to Mrs. Elizabeth Scott, the allegations and prayer are no more than in the nature of an accounting suit for monies allegedly in her possession and claimed as community property. All of plaintiff's demands against Winfield Scott, Jr., can be established by a judgment for whatever amounts the facts may warrant, without prejudice to any right to a later recovery of plaintiff's community interest, as fixed in such judgment, if in the possession of a third party. 15 Tex.Jur. (Divorce) Sec. 136, page 626; Whetstone v. Coffey, 48 Tex. 269.
In the matter of proof to support the controverting affidavit as to Mrs. Elizabeth Scott, plaintiff (appellee) tacitly admits in her briefs that no evidence was adduced on the venue issue concerning this defendant; and that the allegations of her petition are solely relied upon in such connection. It is under subd. 4 of Art. 1995, R.S., that the pleadings are controlling as to the non-resident defendant, where a case is properly plead, together with prima facie proof against the resident defendant. Stockyards Nat. Bank v. Maples, 127 Tex. 633, 95 S.W.2d 1300. However, to sustain venue of an alleged necessary party under subd. 29a of the article, the introduction of facts appropriate to such a hearing is required. See Compton v. Elliott, 126 Tex. 232, 88 S.W.2d 91; also the logical reasoning of Judge Stokes of the Amarillo Court of Civil Appeals, in Citizens National Bank v. Citizens State Bank, 116 S.W.2d 1154, to this effect.